—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Defendants were entitled to a protective order insofar as plaintiff’s third demand for interrogatories sought discovery of claims for injuries arising out of the use of power mitre saws that did not have the same guarding or braking systems as Model 1703-1. Plaintiff’s complaint alleges defects in the guarding and braking systems of Model 1703-1; therefore, claims arising out of the use of saws with different guarding and braking systems would not be relevant to the action (see, Mestman v Ariens Co., 135 AD2d 516; Wilcox v County of Onondaga, 132 AD2d 984, 985; Harmon v Ford Motor Co., 89 AD2d 800, 801; *845Johantgen v Hobart Mfg. Co., 64 AD2d 858, 859). We have examined defendants’ remaining arguments and find them lacking in merit. (Appeal from Order of Supreme Court, Erie County, Gorski, J. — Discovery.) Present — Green, J. P., Balio, Fallon, Doerr and Boehm, JJ.